Sharpstein, J.
Appellant was appointed special administrator of said estate, and as such filed his account for settlement. Exceptions were filed thereto. The court allowed certain of the exceptions, and disallowed others. The court found that he had received $1,275.10, and that he should be credited with $848.25. Appellant claims that the court erred in disallowing a claim of four hundred dollars, which he paid Scholle Brothers for rent due them from deceased at the time of her death. It does not appear that this claim was ever presented to the court or judge, or by the court or judge directed to be paid. Article 7 of chapter 3 of the Code of Civil Pro*301cedure provides for the appointment, and prescribes the powers and duties of special administrators, but does not authorize or require them to allow or pay claims against estates. The appointment must be made by entry upon the minutes of the court, specifying the powers to be exercised by the administrator. (Code Civ. Proc., sec. 1412.) That entry is not now before us, and we are not able to determine what powers, beyond those specified in the code, were conferred on the appellant. On the record before us, we are unable to discover that any error was committed by the court below, and the order must be affirmed.
Order affirmed.
Thornton, J., and McFarland, J., concurred.
Hearing in Bank denied.